EXHIBIT ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA (a)Documents filed as part of this report 1) All financial statements Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of SanDisk Corporation We have audited the accompanying Consolidated Balance Sheets of SanDisk Corporation as of December 28, 2008 and December 30, 2007, and the related Consolidated Statements of Operations, Equity, and Cash Flows for each of the three years in the period ended December 28, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of SanDisk Corporation at December 28, 2008 and December 30, 2007, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 28, 2008, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to theconsolidated financial statements,on December 29, 2008, SanDisk Corporation adopted Financial Accounting Standards Board Staff Position (“FSP”) No. APB 14-1 (“FSP APB 14-1”), Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement) and Financial Accounting Standards No. 160 ("SFAS 160"), Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51, and retrospectively adjusted all periods presented in the consolidated financial statements for the changes. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of SanDisk Corporation’s internal control over financial reporting as of December 28, 2008, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”) and our report, dated February 20, 2009, expressed an unqualified opinion thereon. /s/ Ernst & Young LLP San Jose, California February 20, 2009, except with respect to the retroactive adoption of accounting principles described in Note 1, as to which the date is June 1, F-2 SANDISK CORPORATION CONSOLIDATED BALANCE SHEETS December28, 2008 December30, 2007 (In thousands, except for share and per share amounts) ASSETS Current assets: Cash and cash equivalents $ 962,061 $ 833,749 Short-term investments 477,296 1,001,641 Accounts receivable from product revenues, net of allowance for doubtful accounts of $13,881 in fiscal year 2008 and $13,790 in fiscal year 2007 122,092 462,983 Inventory 598,251 555,077 Deferred taxes 84,023 203,880 Other current assets 469,961 233,952 Total current assets 2,713,684 3,291,282 Long-term investments 1,097,302 1,060,393 Property and equipment, net 396,987 422,895 Notes receivable and investments in flash ventures with Toshiba 1,602,291 1,108,905 Deferred taxes 15,188 4,467 Goodwill — 840,870 Intangible assets, net 63,182 322,023 Other non-current assets 43,506 56,637 Total assets $ 5,932,140 $ 7,107,472 LIABILITIES Current liabilities: Accounts payable trade $ 240,985 $ 285,711 Accounts payable to related parties 370,006 158,443 Other current accrued liabilities 502,443 286,850 Deferred income on shipments to distributors and retailers and deferred revenue 149,575 182,879 Total current liabilities 1,263,009 913,883 Convertible long-term debt 954,094 903,580 Non-current liabilities 274,316 133,706 Total liabilities 2,491,419 1,951,169 Commitments and contingencies (see Note 13) EQUITY Stockholders’ equity: Preferred stock, $0.001 par value, Authorized shares: 4,000,000, Issued and outstanding: none — — Common stock, $0.001 par value; Authorized shares:800,000,000; Issued and outstanding: 226,128,177 in fiscal year 2008 and 224,166,707 in fiscal year 2007 226 224 Capital in excess of par value 4,154,166 4,038,712 Retained earnings (accumulated deficit) (902,799 ) 1,083,825 Accumulated other comprehensive income 188,977 32,475 Total stockholders’ equity 3,440,570 5,155,236 Non-controlling interests 151 1,067 Total equity 3,440,721 5,156,303 Total liabilities and equity $ 5,932,140 $ 7,107,472 The accompanying notes are an integral part of these consolidated financial statements. F-3 SANDISK CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Fiscal Years Ended December 28, 2008 December 30, 2007 December 31, 2006 (In thousands, except per share amounts) Revenues Product $ 2,843,243 $ 3,446,125 $ 2,926,472 License and royalty 508,109 450,241 331,053 Total revenues 3,351,352 3,896,366 3,257,525 Cost of product revenues 3,233,753 2,628,838 2,007,684 Amortization of acquisition-related intangible assets 54,512 64,809 10,368 Total cost of product revenues 3,288,265 2,693,647 2,018,052 Gross profit 63,087 1,202,719 1,239,473 Operating expenses Research and development 429,949 418,066 306,866 Sales and marketing 328,079 294,594 203,406 General and administrative 204,765 181,509 159,835 Impairment of goodwill 845,453 — — Impairment of acquisition-related intangible assets 175,785 — — Amortization of acquisition-related intangible assets 17,069 25,308 17,432 Write-off of acquired in-process technology — — 225,600 Restructuring and other 35,467 6,728 — Total operating expenses 2,036,567 926,205 913,139 Operating income (loss) (1,973,480 ) 276,514 326,334 Interest income 94,417 133,355 101,088 Income (loss) in equity investments (39,568 ) (9,949 ) 6,678 Interest (expense) and other income (expense), net (33,743 ) (47,262 ) (30,745 ) Total other income 21,106 76,144 77,021 Income (loss) before provision for income taxes (1,952,374 ) 352,658 403,355 Provision for income taxes 34,250 156,831 221,343 Net income (loss) (1,986,624 ) 195,827 182,012 Less: Income attributable to non-controlling interests — 5,211 1,619 Net income (loss) attributable to common stockholders $ (1,986,624 ) $ 190,616 $ 180,393 Earnings (loss) per share: Basic $ (8.82 ) $ 0.84 $ 0.91 Diluted $ (8.82 ) $ 0.81 $ 0.87 Shares used in computing earnings (loss) per share: Basic 225,292 227,744 198,929 Diluted 225,292 235,857 207,451 The accompanying notes are an integral part of these consolidated financial statements. F-4 SANDISK CORPORATION CONSOLIDATED STATEMENTS OF EQUITY Stockholders’ Equity Common Stock Shares Common Stock Par Value Capital in Excess of Par Value Retained Earnings (Accumulated Deficit) Accumulated Other Comprehensive Income Deferred Compensation Total Non-controlling Interests Total Equity (In thousands) Balance at January1,2006 188,222 $ 188 $ 1,621,819 $ 906,624 $ 2,635 $ (7,475 ) $ 2,523,791 $ — $ 2,523,791 Net income — — — 180,393 — — 180,393 1,619 182,012 Unrealized income on available-for-sale investments — 2,315 — 2,315 — 2,315 Unrealized loss on investments in foundries — (227 ) — (227 ) — (227 ) Foreign currency translation — 770 — 770 — 770 Comprehensive income 183,251 1,619 184,870 Subsidiary shares from non-controlling interests — 8,848 8,848 Distribution to non-controlling interests — (4,491 ) (4,491 ) Issuance of shares pursuant to equity plans 4,861 5 87,049 — — — 87,054 — 87,054 Issuance of stock pursuant to employee stock purchase plan 264 — 9,250 — — — 9,250 — 9,250 Issuance of restricted stock 63 — Income tax benefit from stock options exercised — — 61,453 — — — 61,453 — 61,453 Share-based compensation expense and reversal of deferred compensation — — 96,415 — — 7,475 103,890 — 103,890 Purchased calls — — (386,090 ) — — — (386,090 ) — (386,090 ) Sold warrants — — 308,672 — — — 308,672 — 308,672 Equity value of debt issuance cost under FSP APB 14-1 — — 241,863 — — — 241,863 — 241,863 Tax benefit on purchased calls — — 145,556 — — — 145,556 — 145,556 Issuance of stock and equity awards related to acquisitions 33,108 33 1,686,356 — — — 1,686,389 — 1,686,389 Reclassification of premium on assumed msystems convertible debt — — 26,415 — — — 26,415 — 26,415 Balance at December31, 2006 226,518 226 3,898,758 1,087,017 5,493 — 4,991,494 5,976 4,997,470 Net income — — — 190,616 — — 190,616 5,211 195,827 Unrealized income on available-for-sale investments — 6,770 — 6,770 — 6,770 Foreign currency translation — 15,797 — 15,797 — 15,797 Unrealized income on hedging activities — 4,415 — 4,415 — 4,415 Comprehensive income 217,598 5,211 222,809 Distribution to non-controlling interests — (10,120 ) (10,120 ) Issuance of shares pursuant to equity plans 4,724 5 87,010 — — — 87,015 — 87,015 Issuance of stock pursuant to employee stock purchase plan 386 — 13,296 — — — 13,296 — 13,296 Income tax benefit from stock options exercised — — 18,442 — — — 18,442 — 18,442 Share-based compensation expense — — 132,647 — — — 132,647 — 132,647 Cumulative effect to prior year related to unrecognized tax benefits upon adoption of FIN 48 — — (4,756 ) (993 ) — — (5,749 ) — (5,749 ) Share repurchases (7,461 ) (7 ) (106,785 ) (192,815 ) — — (299,607 ) — (299,607 ) Consolidated venture capital contributions — — 100 — — — 100 — 100 Balance at December30, 2007 224,167 224 4,038,712 1,083,825 32,475 — 5,155,236 1,067 5,156,303 Net loss — — — (1,986,624 ) — — (1,986,624 ) — (1,986,624 ) Unrealized loss on available-for-sale investments — (22,650 ) — (22,650 ) — (22,650 ) Foreign currency translation — 77,368 — 77,368 — 77,368 Unrealized income on hedging activities — 101,784 — 101,784 — 101,784 Comprehensive loss (1,830,122 ) — (1,830,122 ) Distribution to non-controlling interests — (916 ) (916 ) Issuance of shares pursuant to equity plans 1,005 1 5,397 — — — 5,398 — 5,398 Issuance of stock pursuant to employee stock purchase plan 956 1 14,302 — — — 14,303 — 14,303 Income tax benefit from stock options exercised — — (3,945 ) — — — (3,945 ) — (3,945 ) Share-based compensation expense — — 98,719 — — — 98,719 — 98,719 Change in unrecognized tax benefits as a result of settlement and expiration of statute of limitations — — 981 — — — 981 — 981 Balance at December28, 2008 226,128 $ 226 $ 4,154,166 $ (902,799 ) $ 188,977 $ — $ 3,440,570 $ 151 $ 3,440,721 The accompanying notes are an integral part of these consolidated financial statements. F-5 SANDISK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Fiscal Years Ended December 28, 2008 December 30, 2007 December 31, 2006 (In thousands) Cash flows from operating activities: Net income (loss) attributable to common stockholders $ (1,986,624 ) $ 190,616 $ 180,393 Adjustments to reconcile net income (loss) attributable to common stockholders to net cash provided by operating activities: Deferred and other taxes 146,141 (53,205 ) (34,486 ) Depreciation and amortization 306,729 301,501 162,938 Provision for doubtful accounts 8,778 3,530 3,316 Share-based compensation expense 97,799 133,010 100,641 Excess tax benefit from share-based compensation (1,938 ) (18,375 ) (57,393 ) Write-off of acquired in-process technology — — 225,600 Impairment, restructuring and other charges 1,146,407 — — Other non-cash charges (income) 19,856 12,721 (2,793 ) Changes in operating assets and liabilities: Accounts receivable from product revenues 332,113 145,657 (115,061 ) Inventory (42,969 ) (57,586 ) (23,660 ) Other assets (320,593 ) (34,789 ) (12,094 ) Accounts payable trade (48,727 ) 23,772 (64,228 ) Accounts payable to related parties 215,563 20,966 24,617 Other liabilities 215,189 (14,751 ) 210,273 Total adjustments 2,074,348 462,451 417,670 Net cash provided by operating activities 87,724 653,067 598,063 Cash flows from investing activities: Purchases of short and long-term investments (1,986,338 ) (3,717,897 ) (2,135,973 ) Proceeds from sales of short and long-term investments 1,697,052 2,033,871 35,240 Proceeds from maturities of short and long-term investments 744,322 1,365,712 1,461,880 Proceeds from sales of property and equipment 39,680 — — Acquisition of property and equipment, net (184,033 ) (258,954 ) (176,474 ) Investment in Flash Partners Ltd. and Flash Alliance Ltd. (96,705 ) (125,547 ) (132,209 ) Distribution from FlashVision Ltd. 102,530 — — Notes receivable proceeds, FlashVision Ltd. — 37,512 23,538 Notes receivable issuance, Flash Partners Ltd. (37,418 ) (525,252 ) (95,445 ) Notes receivable proceeds (issuance), Tower Semiconductor Ltd. 3,125 1,125 (9,705 ) Notes receivable issuance, Flash Alliance Ltd. (250,070 ) — — Purchased technology and other assets 1,786 (28,928 ) — Acquisition of MusicGremlin, Inc. (4,604 ) — — Cash acquired in business combinations, net of acquisition costs — — 51,087 Net cash provided by (used in) investing activities 29,327 (1,218,358 ) (978,061 ) Cash flows from financing activities: Proceeds from issuance of convertible senior notes, net of issuance costs — — 1,125,500 Proceeds from employee stock programs 19,701 100,311 96,304 Proceeds from (repayment of) debt financing (9,785 ) 9,803 — Purchase of convertible bond hedge — — (386,090 ) Proceeds from issuance of warrants — — 308,672 Distribution to non-controlling interests, net (916 ) (10,020 ) (4,491 ) Excess tax benefit from share-based compensation 1,938 18,375 57,393 Share repurchase programs — (299,607 ) — Net cash provided by (used in) financing activities 10,938 (181,138 ) 1,197,288 Effect of changes in foreign currency exchange rates on cash 323 (522 ) 1,352 Net increase (decrease) in cash and cash equivalents 128,312 (746,951 ) 818,642 Cash and cash equivalents at beginning of the year 833,749 1,580,700 762,058 Cash and cash equivalents at end of the year $ 962,061 $ 833,749 $ 1,580,700 Supplemental disclosure of cash flow information: Cash paid for income taxes $ (129,141 ) $ (193,300 ) $ (81,100 ) Cash paid for interest expense $ (12,386 ) $ (15,168 ) $ (6,965 ) Non-cash financing and investing activities: Issuance of shares in a business combination $ — $ — $ 1,607,450 The accompanying notes are an integral part of these consolidated financial statements. F-6 Notes to Consolidated Financial Statements Note 1: Organization and Summary of Significant Accounting Policies Organization and Nature of Operations.SanDisk Corporation (together with its subsidiaries, the “Company”) was incorporated in Delaware on June1, 1988.The Company designs, develops, markets and manufactures flash storage card products used in a wide variety of consumer electronics products.The Company operates in one segment, flash memory storage products. Basis of Presentation.The Company’s fiscal year ends on the Sunday closest to December31.Fiscal years 2008, 2007, and 2006 each consisted of 52 weeks. Adjustment for Retrospective Application of Accounting Pronouncements.The financial statements presented herein have been adjusted to reflect the retrospective application of Financial Accounting Standards Board (“FASB”) Staff Position (“FSP”) APB 14-1 (“FSP APB 14-1”), Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement), a retroactive change in accounting principle.In addition, the financial statements have also been adjusted for the adoption of Statement of
